Citation Nr: 9903008	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-48 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes cavus, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a splenectomy, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for an 
incisional scar, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
patellofemoral syndrome, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) disability 
rating for the residuals of a right great toe fracture.

6.  Entitlement to service connection for diabetes mellitus

7.  Entitlement to an increased disability rating for 
dysthymia with compulsive overeating, currently rated as 30 
percent disabling.

8.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

9.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1990.

This appeal arises from a rating decision of August 1996 from 
the St. Petersburg, Florida, Regional Office (RO).


The veteran appealed the denial of service connection for 
microhematuria and the residuals of a riot control injury.  
However, at his July 1997 hearing, he indicated he was 
withdrawing these issues from consideration.  Accordingly, 
the substantive appeal of these issues has been withdrawn and 
the Board will not consider the issues.  38 C.F.R. § 20.204 
(1998); Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993). 

The veteran appealed the issue of service connection for 
osteoarthritis.  However, at his July 1997 hearing, he 
indicated that osteoarthritis should be combined with the 
issue of an increased rating for the right great toe 
fracture.  Combining osteoarthritis with the increased rating 
issue constitutes withdrawal of the substantive appeal on the 
issue of service connection for osteoarthritis since the 
veteran is service connected for an orthopedic disability of 
the right great toe.  Accordingly, the Board will not 
consider the service connection issue.  38 C.F.R. § 20.204 
(1998); Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993). 

The veteran appealed the issue of entitlement to service 
connection for liver disease.  In an October 1997 rating 
decision, service connection for steatohepatitis was granted.  
Since service connection for a liver disorder has been 
established, the benefit sought on appeal had been granted 
and the disagreement resolved.  Therefore, the Board does not 
have jurisdiction to further consider this issue.  
38 U.S.C.A. § 7105(d) (West 1991); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), Holland v. Brown, 9 Vet. App. 324 
(1996), rev'd sub nom. Holland v. Gober, No. 97-7045 (Fed. 
Cir. July 29, 1997).

This decision will address the issues of increased ratings 
for bilateral pes cavus, residuals of a splenectomy, 
incisional scars, patellofemoral syndrome, and the right 
great toe.  The decision will also address the issue of 
service connection for diabetes mellitus.  The remand that 
follows will address the issues of increased ratings for 
dysthymia and hypertension, and service connection for a low 
back disability.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's increased rating claims has been developed.

2.  There was a hammer toe deformity of the feet with pain on 
manipulation and use, and there were some calluses.  

3.  There was no evidence of marked pronation of the feet, or 
marked inward displacement and severe spasming of the tendo 
achillis on manipulation.  The evidence does not show extreme 
tenderness of the plantar surfaces.  

4.  There is no evidence of systemic infections or other 
complications of the splenectomy.

5.  The residuals of the splenectomy do not present an 
exceptional or unusual disability picture that would render 
impractical the application of the regular schedular 
standards.

6.  There is no evidence of hernia or any other limitation of 
function due to the incisional scar.  

7.  There was full range of motion of the knees from 0-145 
degrees.

8.  There was crepitation and pain in the knees.

9.  The right great toe was not amputated.

10.  The metatarsal phalangeal joint is a minor joint.

11.  The residual disability of the foot due to the right 
great toe fracture is less than moderate.  

12.  There is no competent evidence of diabetes mellitus 
during service or within one year of discharge from service.

13.  There is no competent evidence that diabetes mellitus is 
related to service.

14.  There is no competent evidence that diabetes mellitus 
was proximately caused by a service connected disability.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating for 
bilateral pes cavus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 
(1998).

2.  The criteria for an increased disability rating for the 
residuals of a splenectomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.117, Diagnostic 
Code 7706 (1998).

3.  The criteria for an increased disability rating for an 
incisional scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).  

4.  The criteria for a 10 percent disability rating for each 
knee due to patellofemoral syndrome are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5019, 5020, 5260, 
5261 (1998).

5.  The criteria for an increased (compensable) rating for 
the residuals of a right great toe fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5171, 5284 (1998). 

6.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310a (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Initially, the Board finds that the veteran's increased 
disability rating claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  The veteran has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with her claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The evaluation of the same disability or manifestations of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

Where a disability is not specifically listed in the 
Schedule, the disability will be considered under criteria 
where the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20 (1998).  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Bilateral pes cavus

In a rating decision in August 1996, service connection for 
"pes cavus, bilateral" was granted with a 10 percent 
disability rating assigned.  A rating decision in October 
1997 increased the disability rating to 30 percent.

Under the criteria of Diagnostic Code 5278, entitled "Claw 
foot (pes cavus), acquired," a noncompensable rating is 
warranted for slight pes cavus.  A 10 percent disability 
rating is warranted where the great toe is dorsiflexed, there 
is some limitation of dorsiflexion at the ankle, and there is 
definite tenderness under the metatarsal heads.  A 30 percent 
rating is warranted where there is bilateral marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  A 50 percent rating is warranted for bilateral 
involvement where all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (1998).

Private medical records describe the veteran's bilateral 
hammer toes (pes cavus) as severe.  Records from a private 
podiatrist, dated from March 1994 to July 1995, note that the 
veteran had severe hammering of the toes of both feet, pain 
across the metatarsal heads, and pain to the tibial sesamoid.  
The records also note that due to the deformities, a painful 
capsulitis condition had developed.  The records note that he 
had orthotics for his foot deformity.  The report of a VA 
orthopedic examination, dated in July 1996, notes that the 
veteran indicated that he had pain in the plantar aspect of 
the feet including the arch, the anterior metatarsal area, 
the toes, and the heels.  There was fixed contracture of the 
proximal interphalangeal joint of all lesser toes.  There was 
good arch and the heal was not in varus.  There were no 
calluses except of broad smooth ones involving the second and 
third metatarsal heads bilaterally.  The report of a July 
1996 VA general medical examination notes that there was a 
bilateral pes cavus deformity and there was slight ankle 
pronation on standing.  Range of motion of the ankles, feet, 
and toes was normal.  The veteran also testified that he had 
pain in his feet, walking was difficult, and that he had 
orthotic devices.

These findings indicate that there was a hammer toe deformity 
of the toes of the feet with pain on manipulation and use.  
The medical evidence also indicates that there were some 
calluses.  These findings are consistent with the 30 percent 
disability rating currently assigned.  There was no evidence 
of marked pronation of the feet.  Additionally, while pain 
and tenderness was shown, this does not rise to the level of 
extreme tenderness of the plantar surfaces.  Additionally, 
there was no evidence of marked inward displacement and 
severe spasming of the tendo achillis on manipulation.  Since 
the medical findings indicate that the veteran's pes cavus is 
more consistent with a 30 percent disability rating, the 
preponderance of the evidence is against the claim for an 
increased disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 (1998).

Splenectomy

In a rating decision in August 1996, service connection for 
"splenectomy" was granted with a 20 percent disability 
rating assigned.

The criteria of Diagnostic Code 7706 for "Splenectomy" 
provide that a 20 percent disability will be assigned.  
Complications such as systemic infections with encapsulated 
bacteria are rated separately.  38 C.F.R. § 4.117, Diagnostic 
Code 7706 (1998).

The 20 percent rating is the maximum rating that is available 
under the Schedule for the residuals of a splenectomy.  The 
veteran testified that he had abdominal cramps, however, 
there is no medical evidence to indicate that this is due to 
the splenectomy.  There is also no evidence of systemic 
infections.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1998).

A rating greater 20 percent may be assigned on an 
extraschedular basis.  The governing norm for consideration 
of an extraschedular rating is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  However, neither the veteran nor his 
representative has raised this issue with the RO or the 
Board.  The record does not show that the veteran receives 
any treatment for the residuals of his splenectomy.  
Therefore, frequent periods of hospitalization are not shown.  
Additionally, while the veteran testified that he had ten 
jobs in seven years and had lost his job the month before his 
hearing, the record does not reflect that the veteran's 
employment difficulties were due solely to the residuals of 
the splenectomy.  Therefore, the evidence does not show 
interference with employment that rises to the level of being 
marked interference.  Any interference with employment that 
is present is being compensated for pursuant to the Schedule.  
Therefore, the residuals of the splenectomy do not present an 
unusual or exceptional disability picture that would render 
impractical the application of the regular schedular 
standards to warrant consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1) (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for the 
residuals of a splenectomy.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.117, Diagnostic Code 7706 
(1998).

Incisional scars

In a rating decision in August 1996, service connection for 
"incisional hernia repair scar, site of splenectomy" was 
granted with a noncompensable disability rating assigned.  
The disability rating was increased to 10 percent in the 
rating decision of October 1997.

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  

The veteran's scar is currently rated as 10 percent 
disabling.  This is the maximum rating available under the 
Schedule where a scar is poorly nourished, or tender and 
painful.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803, 
7804 (1998).  The July 1996 VA general medical examination 
report indicates that there was no evidence of hernia.  There 
is also no medical evidence in the record which indicates 
that there is any other limitation of function due to the 
scar.  Accordingly, an increased rating due to limitation of 
function due to the scar is not warranted.  38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Code 7805 (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for an 
incisional scar.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998).  

Patellofemoral syndrome

In a rating decision in August 1996, service connection for 
"pattelofemoral syndrome, claimed as knee injury" was 
granted with a noncompensable disability rating assigned.  In 
a rating decision in October 1997, a 10 percent rating was 
granted for "patellofemoral syndrome, left knee."  The 
discussion in the hearing officer's decision that led to the 
October 1997 rating decision notes that the veteran's knee 
disability was bilateral.

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Osteomalacia, bursitis, and synovitis are rated under the 
criteria for degenerative arthritis.  Disability due to 
degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5014, 5019, 5020 (1998).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Patellofemoral syndrome will be rated under the criteria for 
osteomalacia, bursitis, and synovitis as limitation of motion 
since the function affected, the anatomical localization, and 
the symptomatology are analogous.  38 C.F.R. § 4.20 (1998).  
The report of a July 1996 VA joints examination indicates 
that there was full range of motion of the knees from 0-145 
degrees.  Therefore, range of motion was significantly in 
excess of that required for a compensable a compensable 
disability rating under the criteria of Diagnostic Codes 5260 
and 5261.  The VA joints examination report notes that there 
was crepitation in active flexion and extension bilaterally.  
Additionally, the report of the July 1996 VA general medical 
examination report notes that there was crepitation on 
extension of the legs.  Crepitation indicates that the joint 
structure is diseased.  38 C.F.R. § 4.59 (1998).  The July 
1996 VA general medical examination indicates that the 
veteran could squat and arise unaided.  However, he testified 
at his hearing that he sometimes had pain in his knees and he 
could not squat.  With application of the benefit the doubt 
provisions of 38 U.S.C.A. § 5107(b) (West 1991), the 
crepitation of the knees that was noted in the medical 
evidence, and the veteran's indication that he had pain and 
could not squat warrants a 10 percent disability rating.  A 
rating greater than 10 percent is not warranted since the 
motion shown in the medical evidence was significantly 
greater than that required for a rating greater than 10 
percent.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 
5014, 5019, 5020, 5260, 5261 (1998).

Based on the above, the evidence supports granting a 10 
percent disability rating for each knee for patellofemoral 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5014, 5019, 5020, 5260, 5261 (1998).

Right great toe

In a rating decision in August 1996, service connection for 
"residuals, right great toe fracture" was granted with a 
noncompensable disability rating assigned.  

Pain on motion and use are productive of disability.  The 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

Disability due to osteoarthritis is rated based on limitation 
of motion of the joint affected.  Where the limitation of 
motion of the joint involved is noncompensable, a 10 percent 
rating is appropriate for each major joint or group of minor 
joints affected by limitation of motion.  Where there is X-
ray evidence of involvement of two or more major joints, or 
two of more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted.  Where there is X-ray evidence of involvement of 
two of more major joints or two of more minor joint groups, a 
10 percent rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

With amputation of the great toe, a 30 percent rating is 
warranted where the metatarsal head is removed and a 10 
percent rating is warranted without metatarsal involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5171 (1998).

Moderate residuals of foot injuries warrant a 10 percent 
rating.  Moderately severe residuals warrant a 20 percent 
rating and severe residuals warrant a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

The August 1996 VA general medical examination report 
indicates that the motion of the toes was normal.  The August 
1996 VA joints examination report indicates that there was 
full range of motion of the metatarsal phalangeal joint of 
the great toe but there were complaints of pain at the 
extreme of flexion.  These records indicate that the 
veteran's right great toe was not amputated.  Therefore, the 
provisions of Diagnostic Code 5171 related to amputation of 
the great toe are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171 (1998).

A July 1996 VA radiology report indicates that there was no 
arthritis due to trauma present.  The July 1996 VA joints 
examination report notes a diagnosis of bony abnormality of 
the metatarsal phalangeal joint of the right great toe that 
was either a fracture or arthritis.  A May 1995 private 
medical record indicates that the veteran had osteoarthritis 
of the right great toe and that it was very tender to 
palpation and range of motion.  This private record does not 
show if arthritis in the right great toe had been shown in X-
rays.  Even if arthritis were present, it would not warrant 
an increased disability rating.  Where there is pain on 
motion and use of a joint, the minimal compensable disability 
rating is warranted.  See 38 C.F.R. § 4.59 (1998).  However, 
the Schedule does not provide for a disability rating based 
on limitation of motion of the metatarsal phalangeal joint of 
the great toe.  Additionally, the provisions of Diagnostic 
Code 5003 provide that compensable ratings only for major 
joints may be appropriate where the limitation of motion is 
otherwise noncompensable.  However, the metatarsal phalangeal 
joint of the great toe is a minor joint.  See 38 C.F.R. 
§ 4.45(f) (1998).  Therefore, a compensable rating is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (1998).  

A May 1995 private medical record entry notes that the 
veteran had tenderness of the right great toe.  The July 1996 
VA general medical examination report indicates that the 
veteran walked with a normal gait.  The July 1996 VA joints 
examination notes that he veteran walked slowly and tended to 
keep the left forefoot from weight bearing.  Additionally, 
the veteran testified at his hearing that his great toe was 
painful.  This evidence indicates that the primary residual 
manifestation of the toe fracture is pain in the great toe.  
The evidence does not show that the toe disability alone 
caused significant problems walking.  Moderate to severe 
disability due to a foot injury is not defined in Diagnostic 
Code 5284 or the Schedule.  However, as noted above, the pain 
and limitation of motion of the great toe is a noncompensable 
disability.  Therefore, the residual disability of the foot 
due to the right great toe fracture is less than a moderate 
disability of the foot.  Additionally, while the veteran has 
significant disability of the feet due to pes cavus, the pes 
cavus manifestations may not be used for determining the 
degree of disability due to the residuals of the right great 
toe fracture.  38 C.F.R. § 4.14 (1998).  Since the foot 
disability resulting from the right great toe fracture is 
less that a moderate disability, a noncompensable rating is 
appropriate.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 
(1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased (compensable) disability 
rating for the residuals of a right great toe fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5171, 5284 (1998). 

Service connection

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where a veteran served continuously for ninety (90) days or 
more, and diabetes mellitus becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (1998).

There is no evidence of diabetes mellitus shown in the 
service medical records.  The report of medical examination, 
dated in February 1990 at discharge from service, indicates 
that endocrine system was normal and urine was negative for 
sugar.  There is also no competent evidence in the record 
relating the veteran's current diabetes to service.  
38 C.F.R. § 3.303 (1998).

The medical evidence first indicates elevated blood sugar in 
November 1994.  Additionally, the July 1996 VA general 
medical examination report indicates that the veteran's 
diabetes was discovered in October 1994.  This was more than 
one year following his discharge from service.  Accordingly, 
there is no evidence of diabetes mellitus being present 
within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

There is no competent evidence that indicates that the 
veteran's diabetes mellitus is proximately due to a service 
connected disability.  38 C.F.R. § 3.310(a) (1998).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of the incurrence 
of diabetes mellitus during service or within one year of 
discharge from service.  There is also no competent evidence 
that the veteran's diabetes is proximately due to a service 
connected disability.  Additionally, there is no competent 
evidence of a nexus, either in the medical evidence or 
through the use of statutory and regulatory presumptions, 
between any current diabetes mellitus and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the foregoing, the veteran's claim for service 
connection for diabetes mellitus is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



ORDER

1.  An increased disability rating for bilateral pes cavus is 
denied.
2.  An increased disability rating for the residuals of a 
splenectomy is denied.
3.  An increased disability rating for an incisional scar is 
denied.
4.  A 10 percent disability rating for each knee due to 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.
5.  An increased (compensable) disability rating for the 
residuals of a right great toe fracture is denied.
6.  Service connection for diabetes mellitus is denied.


REMAND

The veteran contends that his dysthymia and hypertension are 
more severe than reflected by the disability ratings 
assigned.  He also alleges that he had the onset of a low 
back disability during service.  After a review of the 
record, the Board finds that this case must be returned to 
the RO for additional evidentiary development.

During the veteran's claim and appeal, the rating criteria 
for psychiatric disorders and cardiovascular disease were 
revised.  61 Fed.Reg. 52,695 (1996); 62 Fed.Reg. 65,207 
(1997). The veteran is entitled to have his claims considered 
under both the old and new criteria, and have the criteria 
most favorable to his claims applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The hearing officer's October 1997 
decision was promulgated prior to the cardiovascular rating 
criteria being revised.  Therefore, this case must be 
returned to consider these revised criteria.  Additionally, 
while the October 1997 supplemental statement of the 
case/rating decision addressed the revised psychiatric rating 
criteria, it does not show that the veteran was provided with 
a summary of the revised psychiatric rating criteria.  
38 C.F.R. § 19.31 (1998).  Therefore, the case must be 
returned to the RO to provide the veteran with a supplemental 
statement of the case containing a summary of the revised 
psychiatric rating criteria.  

The July 1996 VA psychiatric examination report does not 
provide a Global Assessment of Functioning (GAF) value.  A 
GAF score would be of probative value in assessing the degree 
of the veteran's psychiatric impairment.  Accordingly, this 
case will be returned to the RO for further examination of 
the veteran.

The veteran indicated that he received treatment for his back 
at the military medical facilities at Homestead Air Force 
Base in the Spring of 1979.  However, records of such 
treatment are not included with the service medical records.  
There is no indication that the RO attempted to obtain 
pertinent records from NPRC related to this treatment.  
Additionally, the veteran's mother indicated that the veteran 
received treatment for his back from a private chiropractor 
in November 1981.  However, the record does not reflect that 
an attempt was made to obtain records of this treatment.  
Accordingly, this case will be returned to the RO to attempt 
to obtain records of treatment at Homestead Air Force Base 
and records from the private chiropractor.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that NPRC 
provide inpatient and outpatient medical 
records related to treatment of the 
veteran's back at the Air Force Hospital 
at Homestead Air Force Base, Florida, 
from March 1979 to June 1979.

2.  The RO should request that the 
veteran provide the current address of 
private chiropractor Dr. David Fore.

3.  Following receipt of the requested 
information, the RO should request 
legible copies of pertinent treatment 
records from Dr. Fore for November 1981, 
following receipt of any necessary 
authorization for the release such 
information.

4.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to ascertain the severity of the 
veteran's dysthymia and it's symptoms, 
and provide a GAF value.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

5.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether increased 
disability ratings for dysthymia and 
hypertension can be granted, and whether 
service connection for a low back 
disability can be granted.  In making its 
increased rating determinations, the RO 
should consider both the original and 
revised cardiovascular and psychiatric 
rating criteria.  The RO should conduct 
any additional evidentiary development 
deemed appropriate.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case which includes a summary of the revised 
psychiatric and cardiovascular rating criteria.  The veteran 
and his representative should be apprised of the applicable 
time period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to comply with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 20 -


